EXHIBIT 10.36

USG CORPORATION

AMENDED AND RESTATED

PERFORMANCE BASED

RESTRICTED STOCK UNITS AGREEMENT

WHEREAS, the “Grantee” is an employee of USG Corporation, a Delaware corporation
(the “Company”) or a Subsidiary;

WHEREAS, the Board of Directors of the Company (the “Board”) has granted to the
Grantee, as set forth in the Award Summary on the Morgan Stanley Smith Barney
website on the “Date of Grant”, performance based Restricted Stock Units (as
defined in the Plan) (the “PBRSUs”) pursuant to the Company’s Long-Term
Incentive Plan, as amended (the “Plan”), subject to the terms and conditions of
the Plan and the terms and conditions hereinafter set forth;

WHEREAS, the Company and the Grantee desire to amend and restate the Agreement
that relates to the PBRSUs to clarify the vesting provisions applicable to the
PBRSUs; and

WHEREAS, the execution of this Amended and Restated Performance Based Restricted
Stock Units Agreement to evidence the PBRSUs (the “Agreement”) has been
authorized by a resolution of the Board.

NOW, THEREFORE, the Company and the Grantee agree as follows:

 

1. Payment of PBRSUs. The PBRSUs covered by this Agreement shall become payable
to the Grantee if they become nonforfeitable in accordance with Section 2
hereof.

 

2. Vesting of PBRSUs. Subject to the terms and conditions of Section 3 hereof,
the Grantee’s right to receive the Common Shares subject to the PBRSUs shall
become nonforfeitable if, on or prior to May 1, 2013 and at a time when the
Grantee shall remain employed by the Company, the Grantee shall have completed
successfully the management objectives set forth in the CFO Succession Plan
initially provided to the Grantee for the Grantee’s recruitment and development
of a successor chief financial officer of the Company, as such plan may be
updated periodically as necessary (the “CFO Succession Plan”). If the Grantee
shall not have completed successfully the steps set forth in the CFO Succession
Plan on or prior to May 1, 2013 and prior to the termination of the Grantee’s
employment by the Company, the PBRSUs shall be forfeited. The nonforfeitability
of the PBRSUs pursuant to this Section 2 shall be contingent upon a
determination of the Board (or a committee of the Board) that the performance
objectives described in this Section 2 have been satisfied.

 

3. Forfeiture. In the event (i) that the Grantee’s employment shall terminate at
a time when the PBRSUs remain forfeitable or (ii) of a finding by the Board (or
a committee of the Board) that the Grantee has engaged in any fraud or
intentional misconduct as described in Section 18 hereof, the Grantee shall
forfeit any PBRSUs that have not become nonforfeitable by such Grantee at the
time of such termination or finding, as applicable.



--------------------------------------------------------------------------------

4. Form and Time of Payment of PBRSUs. Except as otherwise provided for in
Section 7, payment for the PBRSUs, after and to the extent they have become
nonforfeitable, shall be made in the form of Common Shares. Payment shall be
made within ten (10) days following the date that the PBRSUs become
nonforfeitable pursuant to Section 2. To the extent that the Company is required
to withhold federal, state, local or foreign taxes in connection with the
delivery of Common Shares to the Grantee or any other person under this
Agreement, the number of Common Shares to be delivered to the Grantee or such
other person shall be reduced (based on the Market Value per Share as of the
date the Common Shares are delivered to the Grantee) to provide for the minimum
amount of taxes required to be withheld, with any fractional shares that would
otherwise be delivered being rounded up to the next nearest whole share. The
Board (or a committee of the Board) may, at its discretion, adopt any
alternative method of providing for taxes to be withheld.

 

5. Payment of Dividend Equivalents. From and after the Date of Grant and until
the earlier of (a) the time when the PBRSUs become nonforfeitable and payable in
accordance with the terms hereof or (b) the time when the Grantee’s right to
receive Common Shares upon payment of PBRSUs is forfeited, on the date that the
Company pays a cash dividend (if any) to holders of Common Shares generally, the
Grantee shall be entitled to a number of additional whole PBRSUs determined by
dividing (i) the product of (A) the dollar amount of the cash dividend paid per
Common Share on such date and (B) the total number of PBRSUs (including dividend
equivalents paid thereon) previously credited to the Grantee as of such date, by
(ii) the Market Value per Share on such date. Such dividend equivalents (if any)
shall be subject to the same terms and conditions and shall be settled or
forfeited in the same manner and at the same time as the PBRSUs to which the
dividend equivalents were credited.

 

6. PBRSUs Nontransferable. Neither the PBRSUs granted hereby nor any interest
therein or in the Common Shares related thereto shall be transferable other than
by will or the laws of descent and distribution prior to payment.

 

7. Adjustments. In the event of any change in the aggregate number of
outstanding Common Shares by reason of (a) any stock dividend, extraordinary
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (b) any Change in Control, merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization or
partial or complete liquidation, or other distribution of assets, issuance of
rights or warrants to purchase securities, or (c) any other corporate
transaction or event having an effect similar to any of the foregoing, then the
Board (or a committee of the Board) shall adjust the number of PBRSUs then held
by the Grantee in such manner as to prevent dilution or enlargement of the
rights of the Grantee that otherwise would result from such event. Moreover, in
the event of any such transaction or event, the Board (or a committee of the
Board), in its discretion, may provide in substitution for any or all of the
Grantee’s rights under this Agreement such alternative consideration as it may
determine to be equitable in the circumstances.

 

-2-



--------------------------------------------------------------------------------

8. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Grantee. This Agreement and
the Plan shall be administered in a manner consistent with this intent.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

 

9. No Right to Future Grants; No Right of Employment; Extraordinary Item: In
accepting the grant, Grantee acknowledges that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan and this Award Agreement; (b) the grant of the PBRSUs is voluntary and
occasional and does not create any contractual or other right to receive future
grants of PBRSUs, or benefits in lieu of PBRSUs, even if PBRSUs have been
granted in the past; (c) all decisions with respect to future grants, if any,
will be at the sole discretion of the Company; (d) Grantee’s participation in
the Plan is voluntary; (e) the PBRSUs are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company, its Affiliates and/or Subsidiaries, and which is outside the scope of
Grantee’s employment contract, if any; (f) the PBRSUs are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (g) in the event that Grantee is an employee of an Affiliate
or Subsidiary of the Company, the grant will not be interpreted to form an
employment contract or relationship with the Company; and furthermore, the grant
will not be interpreted to form an employment contract with the Affiliate or
Subsidiary that is Grantee’s employer; (h) the future value of the underlying
Shares is unknown and cannot be predicted with certainty; (i) no claim or
entitlement to compensation or damages arises from forfeiture or termination of
the PBRSUs or diminution in value of the PBRSUs or the Common Shares and Grantee
irrevocably releases the Company, its Affiliates and/or its Subsidiaries from
any such claim that may arise; and (j) notwithstanding any terms or conditions
of the Plan to the contrary, in the event of involuntary termination of
Grantee’s employment, Grantee’s right to receive PBRSUs and vest in PBRSUs under
the Plan, if any, will terminate effective as of the date that Grantee is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment, Grantee’s right to vest in the PBRSUs
after termination of employment, if any, will be measured by the date of
termination of Grantee’s active employment and will not be extended by any
notice period mandated under local law.

 

10.

Employee Data Privacy: Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Grantee’s
personal data as described in this document by and among, as applicable, the
Company, its Affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan. Grantee understands that

 

-3-



--------------------------------------------------------------------------------

  the Company Group holds certain personal information about Grantee, including,
but not limited to, Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any Shares of stock or directorships held in the
Company, details of all PBRSUs or any other entitlement to Shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in Grantee’s
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in Grantee’s country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
Grantee’s country. Grantee understands that Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting
Grantee’s local human resources representative. Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing
Grantee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom Grantee may
elect to deposit any Shares acquired. Grantee understands that Data will be held
only as long as is necessary to implement, administer and manage Grantee’s
participation in the Plan. Grantee understands that Grantee may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Grantee’s
local human resources representative. Grantee understands, however, that
refusing or withdrawing Grantee’s consent may affect Grantee’s ability to
participate in the Plan. For more information on the consequences of Grantee’s
refusal to consent or withdrawal of consent, Grantee understand that Grantee may
contact Grantee’s local human resources representative.

 

11. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company or a Subsidiary shall not be deemed
to have been interrupted, and the Grantee shall not be deemed to have ceased to
be an employee of the Company or Subsidiary, by reason of (a) the transfer of
the Grantee’s employment among the Company and its Subsidiaries or (b) an
approved leave of absence.

 

12. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan. The Board (or a
committee of the Board) acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the PBRSUs.

 

13. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent. Notwithstanding the
foregoing, the limitation requiring the consent of a Grantee to certain
amendments shall not apply to any amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code.

 

-4-



--------------------------------------------------------------------------------

14. Severability. Subject to Section 18, if any provision of this Agreement or
the application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances shall not
be affected, and the provisions so held to be invalid, unenforceable or
otherwise illegal shall be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.

 

15. Successors and Assigns. Without limiting Section 6 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.

 

17. The Grantee acknowledges that by clicking on the “Accept” button on the
Morgan Stanley Smith Barney web page titled “Step 3: Confirm the
Review/Acceptance of your Award,” the Grantee agrees to be bound by the
electronic execution of this Agreement.

 

20. In accordance with Section 20(d) of the Plan, if the Board (or a committee
of the Board) has determined that any fraud or intentional misconduct by the
Grantee was a significant contributing factor to the Company having to restate
all or a portion of its financial statement(s), to the extent permitted by
applicable law the Grantee shall: (a) return to the Company all Common Shares
that the Grantee has not disposed of that were paid out pursuant to this
Agreement; and (b) with respect to any Common Shares that the Grantee has
disposed of that were paid out pursuant to this Agreement, pay to the Company in
cash the value of such Common Shares on the date such Common Shares were paid
out. The remedy specified herein shall not be exclusive, and shall be in
addition to every other right or remedy at law or in equity that may be
available to the Company. Notwithstanding any other provision of this Agreement
or the Plan to the contrary, if this Section 18 is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement shall be deemed to be
unenforceable due to a failure of consideration, and the Grantee’s rights to the
PBRSUs that would otherwise be granted under this Agreement shall be forfeited.

Executed in the name and on behalf of the Company at Chicago, Illinois as of the
     day of             , 2011.

 

USG CORPORATION Name:   Brian J. Cook

Title:   Senior Vice President,   Human Resources

 

-5-



--------------------------------------------------------------------------------

The undersigned Grantee hereby accepts the award of PBRSUs evidenced by this
Amended and Restated Performance Based Restricted Stock Units Agreement on the
terms and conditions set forth herein and in the Plan.

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS.

 

-6-